IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON




In the Matter of the Dependency of                No. 73000-2-I
                                                  (consolidated with Nos. 73001-1-1,
V.W. (DOB: 10/06/05);                             73002-9-1, 73003-7-1, 73004-5-1,
I.W. (DOB: 05/20/07);                             73005-3-1, 73006-1-1, 73007-0-1)
K.W. (DOB: 09/12/08); and
P.K. (DOB: 05/18/11),                             DIVISION ONE

                     Minor Children.


FELICIA KIRKLAND,                                 UNPUBLISHED


                     Appellant,                   FILED: January 19, 2016

       v.



STATE OF WASHINGTON,
DEPARTMENT OF SOCIAL AND
HEALTH SERVICES,                                                                  UD



                     Respondent.

                                                                                  CO



       COX, J. - Felicia Kirkland appeals the trial court order terminating her

parental rights to P.K., K.W., I.W., and V.W. She contends that the trial court

committed reversible error by failing to include on the termination order a

statement addressing sibling relationships in accordance with RCW

13.34.200(3). She also argues that the statutory "best interests of the child"

standard in RCW 13.34.190 is unconstitutionally vague. But Kirkland fails to

demonstrate any prejudice from the trial court's alleged failure to address sibling

relationships or that the best interests standard is unconstitutional as applied to

the facts of her case. We therefore affirm the trial court's order.
No. 73000-2-1 (consolidated with Nos. 73001-1-1, 73002-9-1, 73003-7-1,
73004-5-1, 73005-3-1, 73006-1-1, and 73007-0-l)/2


       The relevant facts are unchallenged on appeal. Felicia Kirkland is the

mother of P.K. (born 2011), K.W. (born 2008), I.W. (born 2007), and V.W. (born

2005). During 2010 and 2011, the trial court found all four children dependent as

to Kirkland based on concerns about her drug use, erratic behavior, mental

health issues, neglect of the children, periods of incarceration, and failure to

comply with court-ordered substance abuse treatment. Among other things, the

dispositional orders required Kirkland to participate in mental health counseling, a

parenting assessment and parenting coaching, random urinalysis, and

consultation with a public health nurse.

       The Department of Social and Health Services (Department) offered

Kirkland numerous services designed to address her parental deficiencies,

including mental health counseling, a parenting assessment and extensive

parenting coaching, Parent Child Interactive Therapy (PCIT), a foster care

assistance program for child reunification, rental assistance, and various in-home

services.   In 2012, the Department found that Kirkland had made sufficient

progress to return the children to her care.

       The Department removed the children again in February 2013, after an

incident in which Kirkland threatened to shoot several people at a gas station.

Kirkland's participation in services diminished, she visited the children only

intermittently, and her behavior became increasingly volatile. Kirkland's

outbursts of anger and unpredictable behavior severely affected the children's



                                               -2-
No. 73000-2-1 (consolidated with Nos. 73001-1-1, 73002-9-1, 73003-7-1,
73004-5-1, 73005-3-1, 73006-1-1, and 73007-0-l)/3


emotional stability. The Department petitioned for termination of Kirkland's

parental rights. Following an eight-day trial in July 2014, the court found that

despite years of services, Kirkland had been unable to correct her parenting

deficiencies and that her inability to regulate her mental condition prevented her

from providing a safe and healthy environment for the children. The court

concluded that the Department had proved the six statutory termination factors in

RCW 13.34.180 by clear, cogent, and convincing evidence,1 and that termination

was in the children's best interests.2

       Kirkland appeals.

                    RCW 13.34.200(3) and Sibling Relationships

       Kirkland contends that the termination order must be reversed because

the trial court failed to include a statement addressing the children's sibling

relationships in accordance with RCW 13.34.200(3). RCW 13.34.200(3)

provides that "[a]n order terminating the parent-child relationship shall include a

statement addressing the status of the child's sibling relationships and the nature




     1 Under RCW 13.34.180(1 )(a)-(f), the court must determine by clear, cogent, and
convincing evidence that: (1) the child is dependent, (2) the court has entered a
dispositional order, (3) the child has been removed from the parent's custody for at least
six months pursuant to a dependency finding, (4) all necessary services which could
correct the parental deficiencies have been offered, (5) there is little likelihood that the
parental condition can be remedied in the near future, and (6) continuation of the parent
and child relationship clearly diminishes the child's prospects for early integration into a
stable and permanent home.
   2 See RCW 13.34.190(1 )(b). The court also terminated the parental rights of Ira
Washington, the father of three of the children.
No. 73000-2-1 (consolidated with Nos. 73001-1-1, 73002-9-1, 73003-7-
73004-5-1, 73005-3-1, 73006-1-1, and 73007-0-l)/4


and extent of sibling placement, contact, or visits."3 This provision reflects the

legislature's intent

       to recognize the importance of emotional ties formed by siblings
       with each other, especially in those circumstances which warrant
       court intervention into family relationships. It is the intent of the
       legislature to encourage the courts and public agencies which deal
       with families to acknowledge and give thoughtful consideration to
       the quality and nature of sibling relationships when intervening in
       family relationships. It is not the intent of the legislature to create
       legal obligations or responsibilities between siblings and other
       family members whether by blood or marriage, step families, foster
       families, or adopted families that do not already exist. Neither is it
       the intent of the legislature to mandate sibling placement, contact,
       or visitation if there is reasonable cause to believe that the health,
       safety, or welfare of a child or siblings would be jeopardized.
       Finally, it is not the intent of the legislature to manufacture or
       anticipate family relationships which do not exist at the time of the
       court intervention, or to disrupt already existing positive family
       relationships."141
       Contrary to Kirkland's allegations, the trial court's extensive written

findings of fact included specific information about the nature and quality of

sibling relationships, contacts, and placements. Among other things, the findings

identified all of Kirkland's six children and the nature of their current placements.

Kirkland's parental rights to her two older children, who are 17 and 15, were

terminated shortly after they were born. The maternal grandmother adopted both

of these children, who were serving sentences as juvenile offenders at the time

of the termination trial. The trial court noted conflicting evidence on whether the


    3 (Emphasis added.) In its trial brief, the State acknowledged that compliance with
RCW 13.34.200(3) is mandatory.
   4 In re Welfare of A.G.. 155 Wn. App. 578, 596-97, 229 P.3d 935 (2010) (quoting
Laws of 2003, ch. 227, § 1), review granted and reversed on other grounds following
remand. 160 Wn. App. 841, 248 P.3d 611 (2011).


                                              -4-
No. 73000-2-1 (consolidated with Nos. 73001-1-1, 73002-9-1, 73003-7-1,
73004-5-1, 73005-3-1, 73006-1-1, and 73007-0-l)/5



two older children posed a risk to the younger children. The findings also

document the mother's inconsistent, hostile, and chaotic visits with the four

younger children, which left them angry, upset, and in need of stabilizing

relationships.

       Kirkland's arguments suggest that RCW 13.34.200(3) mandates a

separate and discrete entry about sibling relationships on the termination order.

Although a separate statement may be the preferred approach, the statute does

not direct the trial court to follow any specific format. Kirkland does not address

the trial court's written findings on sibling relationships or argue that they are

insufficient to satisfy the spirit, if not the letter, of RCW 13.34.200(3).

       But even if the termination order failed to comply with RCW 13.34.200(3),

Kirkland has not cited any authority supporting her request for automatic

reversal. The trial court concluded that the Department had established the six

statutory termination factors in RCW 13.34.180(1 )(a)-(f) by clear, cogent, and

convincing evidence, and that termination was in the children's best interest.5 On

appeal, Kirkland has not challenged the sufficiency of the evidence to support

these conclusions. Nor has she alleged that the failure to comply with RCW

13.34.200(3) affected the court's assessment of the evidence to support the

statutory termination factors or the decision to terminate her parental rights.




    5 See RCW 13.34.190.
No. 73000-2-1 (consolidated with Nos. 73001-1-1, 73002-9-1, 73003-7-1,
73004-5-1, 73005-3-1, 73006-1-1, and 73007-0-l)/6



Because Kirkland fails to demonstrate any prejudice resulting from the alleged

error, reversal of the termination order is not warranted.6

                          Due Process and RCW 13.34.190

       Kirkland also contends that RCW 13.34.190, which requires the trial court

to find that termination is in the "best interests of the child,"7 is unconstitutionally

vague. She argues that the statute violates due process because it provides no

guidelines to reduce the risk of arbitrary application.

       An appellate court reviews the constitutionality of a statute de novo.8 The

statute is presumed to be constitutional, and the party challenging the

presumption bears the burden of proving beyond a reasonable doubt that the

statute is unconstitutional.9

       When considering a vagueness challenge, the court first determines "if the

statute in question is to be examined as applied to the particular case or to be

reviewed on its face."10 But a vagueness challenge to a statute that does not

involve First Amendment rights must be evaluated "in light of the particular facts

of each case."11




    6 See Thomas v. French. 99 Wn.2d 95, 104, 659 P.2d 1097 (1983) (error without
prejudice is not grounds for reversal). In light of our decision, we need not address the
State's contention that Kirkland failed to preserve the alleged error for review.
    7 RCW 13.34.190(1 )(b).
    8 In re Dependency of K.R.. 128Wn.2d 129, 142, 904 P.2d 1132 (1995).
    9 In re Welfare of A.W.. 182 Wn.2d 689, 701, 344 P.3d 1186(2015).
    10 Citv of Spokane v. Douglass. 115Wn.2d 171, 181-82, 795 P.2d 693 (1990).
    11 Id. at 182.
No. 73000-2-1 (consolidated with Nos. 73001-1-1, 73002-9-1, 73003-7-1,
73004-5-1, 73005-3-1, 73006-1-1, and 73007-0-l)/7



       Termination proceedings do not involve First Amendment rights.12

Kirkland makes no meaningful argument that the "best interests" standard is

vague as applied to the facts of her case. Because Kirkland's challenge to RCW

13.34.190 is purely facial, we decline to consider it.13 Kirkland has failed to

satisfy her burden of proving that the statute is unconstitutional.

       We affirm the order terminating Kirkland's parental rights.



                                                         &5%J-
WE CONCUR:




    12 See In re Welfare of H.S.. 94 Wn. App. 511, 524, 973 P.2d 474 (1999)
(vagueness challenge to RCW 13.34.180(5)); In re Dependency of C.B.. 79 Wn. App.
686, 689, 904 P.2d 1171 (1995) (challenge to former RCW 13.34.190(2)).
    13 See Douglass. 115 Wn.2d at 182.